[Cite as Buduson v. Cleveland, 2019-Ohio-1610.]




SARAH L. BUDUSON                                  Case No. 2018-00300PQ

       Requester                                  Judge Patrick M. McGrath

       v.                                         ENTRY ADOPTING
                                                  RECOMMENDATION OF
CITY OF CLEVELAND                                 SPECIAL MASTER

       Respondent


        {¶1} On January 22, 2018, Investigative Producer Samah Assad made a public
records request to respondent City of Cleveland on behalf of WEWS News 5:
        Pursuant to the Ohio Open Records Act, News 5 requests any and all
        proposals, documents, internal and external reports, memos, videos,
        photographs and any other documentation – paper or electronic – related
        to the bid for Amazon’s second headquarters, HQ2.
(Complaint at 5.) The Cleveland Public Records Center acknowledged receipt of the
request and advised “You will be contacted via email when your request has been
completed.” (Id.) Assad and WEWS Reporter Sarah Buduson sent several inquiries as
to the status of the request, but received no further response. (Id. at 2-4.)
        {¶2} On February 27, 2018, Buduson filed a complaint on behalf of WEWS under
R.C. 2743.75 alleging denial of access to public records by Cleveland in violation of
R.C. 149.43(B). On July 9, 2018, Cleveland filed its answer. On August 1, 2018,
Cleveland filed an additional pleading. On August 28, 2018, Buduson filed a reply. On
September 26, 2018, both parties filed additional pleadings pursuant to special masters’
orders. Cleveland filed an unredacted copy of its written proposal to Amazon, Inc. to
host Amazon’s HQ2 (“bid document”).
        {¶3} Cleveland asserted as its first defense that the court should find the entire
request overly broad and ambiguous and thus not enforceable. The special master
agreed that most of the request was ambiguous and/or overly broad, but that an
Case No. 2018-00300PQ                       -2-                                    ENTRY


embedded request – “News 5 requests * * * the bid for Amazon’s second headquarters,
HQ2.” – was sufficiently narrow to be a proper request, and had been acted on by
Cleveland as such. With respect to the public records exceptions claimed by Cleveland,
the special master found that six pages of the bid document were exempt under R.C.
187.04(C) as “records created by JobsOhio,” but that the statute did not exempt
JobsOhio information dispersed elsewhere in the document. The special master further
found that Cleveland failed to show that any information in the bid document constituted
a trade secret of Cleveland. The special master recommended that the court order
respondent to provide requester with an unredacted copy of the bid document, except
for the six pages identified as records created by JobsOhio.
        {¶4} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * * .” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the special master’s decision. Therefore, the court adopts the
special master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶5} The court finds that requester is entitled to recover the amount of the filing
fee and any other costs associated with the action that she has incurred. R.C.
2743.75(F)(3)(b). The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge
Filed March 8, 2019
Sent to S.C. Reporter 4/30/19